Title: To Benjamin Franklin from ——— Bouvier, 18 January 1778: résumé
From: Bouvier, ——
To: Franklin, Benjamin


<Paris, January 18, 1778, in French: Messrs. de Gouault & Cie., merchants in Troyes, have learned that you have to supply shirts for America, and through me offer their services. After many years’ experience in supplying shippers in Le Havre, Bordeaux, and Marseilles they are confident of satisfying you in quality and price. If you wish to deal with them, either write them or send for me to discuss the matter.>